Title: From George Washington to George Clinton, 16 June 1781
From: Washington, George
To: Clinton, George


                        
                            Dear Sir
                            Head Quarters New Windsor 16 June 1781
                        
                        In my letter of this date by Colo. Stevens I only mentioned the necessity of filling Colo. Lambs Regiment of
                            Artillery. There are the same reasons for compleating the two Regiments of Infantry. Let me entreat your Excellency to
                            press the Legislature to devise means of procuring the deficiency for the Campaign only, if they cannot be obtained upon
                            better terms. I have the honor to be with Respect & Esteem yr Excellency’s Most obt Servt
                        
                            P.S. Every exertion should be made to fill the three years and eight Months State Regiments, as our
                                operations in this quarter may probably require the Continental Regt at present at the Northward.
                        

                    